Citation Nr: 0004214	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy, [redacted].


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, [redacted], Gary Lathrop, and Andrew Bradley



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1968.  

The evidence on file shows that the veteran died on 
January [redacted], 1991.  The appellant in the instant case 
is his surviving spouse, while the appellees are the 
veteran's children.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 determination by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
in Philadelphia, Pennsylvania, which awarded the proceeds of 
the veteran's NSLI policy to the appellees.

In February 1993 the appellant and other witnesses provided 
testimony before a Hearing Officer of the Regional Office in 
Denver, Colorado.  A transcript of this hearing was placed in 
the records assembled for appellate review and copies of the 
transcript were provided to the appellees.  In July 1999 the 
appellant and other witnesses again provided testimony at a 
hearing held at the Denver Regional Office before the 
undersigned Board Member.  Transcripts of both hearings are 
of record.  Notice to the appellees of the July 1999 hearing 
was not provided in accordance with the provisions of 
38 C.F.R. § 20.713(a) (1999).  Accordingly, correspondence 
was sent to the appellees in November 1999 which provided 
each of them with a copy of the hearing transcript, and 
invited them to present oral argument or testimony regarding 
the claim.  Written arguments were subsequently submitted by 
the appellees in December 1999, in lieu of a personal 
hearing.

This matter was previously before the Board in June 1997, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the VA Insurance Center has substantially complied with the 
directives of the June 1997 remand.  Accordingly, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence on file shows that the veteran died on 
January [redacted], 1991.

2.  The veteran had a National Service Life Insurance policy 
in the face amount of $10,000 in force at the time of his 
death.

3.  At the time of the veteran's death, the most recent 
Designation of Beneficiary and Optional Settlement form, VA 
Form 29-336, (hereinafter beneficiary designation) of record 
was in favor of the veteran's son and 2 daughters, the 
appellees.

4.  On January 30, 1991, the VA Insurance Center received a 
beneficiary designation purportedly signed by the veteran on 
December 14, 1990.  This beneficiary designation listed the 
appellant as the beneficiary of the proceeds from the 
veteran's NSLI policy.  The veteran's signature on this 
beneficiary designation form was witnessed by .

5.  Handwriting analysis reports conducted by the VA Office 
of Inspector General (OIG) have concluded that the signature 
on the December 1990 beneficiary designation was not written 
by the veteran.  Conversely, a private forensic document 
examiner has concluded that the veteran did sign the December 
1990 beneficiary designation, and attributed the differences 
from previous signatures of the veteran to his ill health.

6.  The evidence on file shows that the individuals who 
conducted the handwriting analysis for VA OIG, and the 
private forensic document examiner, are qualified to render 
competent opinions regarding handwriting analysis; the 
handwriting analysis evidence is in relative equipoise.

7.   has provided competent and credible testimony 
that she witnessed the veteran sign the beneficiary 
designation on December 14, 1990.

8.  A Colorado county service officer has provided competent 
and credible testimony that he provided the beneficiary 
designation to the veteran on December 14, 1990, and that the 
veteran returned the signed form a few days later.

9.  The appellant,  and the county service officer 
have provided competent and credible testimony that the 
veteran indicated his desire to make the appellant the 
beneficiary of his NSLI policy prior to his death.

10.  A July 1992 VA Field Examination Report concluded that 
both  and the county service officer appeared 
sincere in their testimony regarding the December 1990 
beneficiary designation.

11.  While there are certain inconsistencies with the various 
statements presented by  and the county service 
officer, these inconsistencies do not support a finding that 
either of them has or would engage in fraudulent activities 
on the issue of whether or not the veteran intended to make 
the appellant the beneficiary of his NSLI policy.

12.  The veteran signed the December 14, 1990, change of 
beneficiary form in favor of the appellant and did everything 
reasonably necessary to effectuate this change.

13.  No evidence is on file to show that the veteran lacked 
testamentary capacity at the time he signed the December 14, 
1990, change in beneficiary for his NSLI policy.  Similarly, 
there is no evidence on file to support the conclusion that 
he was subject to undue influence at the time of this change.


CONCLUSION OF LAW

The appellant, and not the appellees, is entitled to the 
proceeds from the veteran's NSLI policy.  38 U.S.C.A. § 1917 
(West 1991); 38 C.F.R. § 8.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran died on January [redacted], 1991, 
as a result of respiratory failure due to lung cancer.  At the 
time of his death, the last designation of beneficiary of record 
reflects that appellees were designated as the beneficiaries 
for the veteran's NSLI policy.

On January 30, 1991, the VA Insurance Center received a 
beneficiary designation purportedly signed by the veteran on 
December 14, 1990.  This beneficiary designation listed the 
appellant as the beneficiary of the proceeds from the 
veteran's NSLI policy.  The veteran's signature on this 
beneficiary designation form was witnessed by .

In February 1991, the VA Insurance Center sent correspondence 
to the appellant informing her that there would be a delay in 
settling her insurance claim.  The Insurance Center stated 
that since the beneficiary designation was received after the 
veteran's death, it had to be investigated.  Correspondence 
was also sent to the appellees that same month regarding the 
fact that the NSLI claim was being investigated.

Also in February 1991, the Insurance Center sent 
correspondence to  asking for additional details 
regarding her relationship to the veteran and the appellant, 
as well as the circumstances surrounding her signing of the 
beneficiary designation.  Later that same month,  
responded that she was a friend and neighbor to both the 
veteran and the appellant.  She reported that the veteran had 
asked her to sign the beneficiary designation, that it was 
signed at the veteran's home, with her, the veteran, and the 
appellant present.   stated that she did not 
remember if she actually saw the veteran sign the beneficiary 
designation.  She further stated that the veteran was alert 
and lucid to his surroundings and the people around him; that 
he was clear as to the person named as the beneficiary; that 
he appeared to be acting on his own free will; that he did 
not appear to be intoxicated or acting under the influence of 
drugs; and that he was fully aware of his actions.  Moreover, 
she stated that the veteran indicated he was making this 
change because he was trying to make last arrangements.  She 
indicated that she did not know why the beneficiary 
designation was not received by the Insurance Center until 
after the veteran's death, but apparently hypothesized that 
it could have been due to slow mail service.  She stated that 
she did not mail the beneficiary designation to the Insurance 
Center.

Also in February 1991, the appellees requested a copy of the 
form submitted by the appellant requesting the change in 
beneficiary.  The appellees reported that it was their firm 
belief that the appellant had no knowledge of the policy 
until her dealing with the VA subsequent to the veteran's 
death in January 1991.  Further, the appellees reported that 
witnesses had indicated that shortly before the veteran's 
death, the appellant complained to them that the only 
insurance policy available to her was the one from the 
veteran's place of employment.

A March 1991 Report of Contact shows that a Colorado county 
veterans service officer reported that he did "see" the 
veteran sign the beneficiary designation.  The county service 
officer further stated that the veteran had come into his 
office several times talking about changing the beneficiary 
to his wife (the appellant).  It was further stated that the 
veteran made the change because he knew he was terminal, and 
that the veteran acted on his own free will and appeared 
lucid.  In a statement dated later that same month, the 
county service officer reiterated that that the veteran had 
informed him that he wanted to change the NSLI beneficiary to 
the appellant.  The county service officer said he completed 
the beneficiary designation, gave it to the veteran who took 
the form to review, sign, and witness on December 14, 1990.  
On December 19, 1990, the veteran returned with the 
beneficiary designation completed with a signature and 
witnessed.  The county service officer stated that it was at 
that time that he sent the beneficiary designation to the 
Insurance Center.

Also in March 1991, the appellees' submitted a statement in 
which they reported that they wanted to formally contest the 
appellant being designated as the sole beneficiary for the 
NSLI policy.  After an examination of the veteran's signature 
on beneficiary designation form by several family members, 
the appellees stated that they were in serious doubt as to 
its authenticity.  The appellees requested that an expert 
handwriting analysis be performed.

This case was referred to the VA OIG for a handwriting 
analysis of the December 1990 beneficiary designation.  A May 
1992 Laboratory Report from an OIG Forensic Document Analyst 
shows that numerous samples of the veteran's handwriting 
dating from November 1948 to December 1990 were compared to 
the signature on the December 1990 beneficiary designation.  
Based on review of this evidence, the Forensic Document 
Analyst's conclusion was as follows:

It is the opinion of the examiner that 
[the veteran], whose writing has been 
identified as Exhibits K1 through K17 did 
not produce[] the ... signature which 
appears on [the beneficiary designation].

The deceased veteran suffered from lung 
cancer which had spread to the brain.  
The known handwriting of [the veteran] 
which is contained in the insurance 
folder has remained consistent since the 
early 1950's and displays no evidence of 
the writing being adversely affected by 
his illness.  The questioned ... signature 
which appears on [the beneficiary 
designation] displays evidence of tremor, 
pen drags, and subtle differences in the 
letter sizes.  These qualities are 
consistent with someone attempting to 
stimulate the deceased veteran's 
signature.

The Insurance Center requested that a Field Examination be 
conducted in regard to the instant case in June 1992.  Among 
other things, the Insurance Center noted that the county 
service officer stated that the veteran wanted to change the 
designated beneficiary for his NSLI policy to the appellant, 
and that he picked up the proper form and returned it five 
days later.   The Insurance Center requested that a field 
representative visit both the county service officer and the 
appellant in order to obtain some additional information 
regarding the veteran's purported change of beneficiary in 
December 1990.

Correspondence was received from the appellees in June 1992, 
apparently in response to the Insurance Center's decision to 
conduct a Field Examination.  One of the appellees stated 
that she had a personal conversation with the county service 
officer in February 1991, and, at that time, he could not 
recall when or under what circumstances he received the 
"signed" beneficiary designation back in his office, nor 
could he recall when or under what circumstances it was 
mailed from his office to the Insurance Center.  Also, the 
county service officer reportedly emphasized throughout the 
conversation that his caseload was in excess of 300, and that 
he could not be expected to remember everything.  Therefore, 
the appellees contended that the county service officer could 
no confidently recall receiving or mailing the designation.  
The appellees also stated that the veteran was not able to 
drive himself anywhere at that point in time due to his 
medications and blackouts he was experiencing.  Further, it 
was stated that the veteran was hospitalized approximately 
seven days after the date of the beneficiary designation, and 
was released three or four days later.  They noted that the 
veteran signed himself out on a release form, and that they 
had the original.  The appellees asserted that because of 
this, there was no need ten days prior to this release for 
the veteran to have anyone sign any documents for him, since 
he was in somewhat better health then as later.  

A Field Examination Report was subsequently promulgated in 
July 1992.  It was noted that the county service officer 
stated that he met the veteran for the first time on December 
14, 1990, when he came into his office accompanied by his 
wife, the appellant.  On that date, the veteran signed a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative (hereinafter, power of attorney) 
and the county service officer prepared the beneficiary 
designation.  The county service officer did not take notes.  
It was noted that the veteran showed his Fitzsimons Medical 
Center military card for identification.  There was no log of 
the visit, only the copy of the power of attorney.  The 
county service officer reported that he encouraged the 
veteran to read the beneficiary designation.  According to 
the county service officer, the veteran preferred to take the 
beneficiary designation home with him, and it was returned on 
either December 17 or 18.  It was further stated that there 
was some question as to whether it was the county service 
officer's encouragement or the preference of the veteran to 
take the beneficiary designation home with him.  The county 
service officer reported that he had no idea why the 
beneficiary designation was not received in the insurance 
office sooner.  Further, when the beneficiary designation was 
returned it had been signed and witnessed.  Only the power of 
attorney was signed in front of the county service officer.  
The Field Examiner also interviewed the appellant and  
[redacted], and noted that  seemed sincere in 
acknowledging the former witnessing and made another 
signature before the Field Examiner.  Overall, the Field 
Examiner found that no one could explain the delay in the 
beneficiary designation reaching the insurance office.  Both 
the county service officer and the appellant agreed that the 
beneficiary designation was brought back into the office a 
few days after it had been typed by the county service 
officer.  It was reiterated that the form was returned to the 
county service officer signed by the veteran and witnessed by 
.  The county service officer insisted that he sent 
the beneficiary designation to the Insurance Center 
immediately.  The Field Examiner noted that the county 
service officer gave no reason to doubt the deceased 
veteran's competency at the time of his interview with him or 
his sincerity in wanting his wife to be the beneficiary of 
his VA insurance.

Various supporting documents were attached to the Field 
Examination Report, including a statement purportedly written 
and signed by the veteran, dated in August 1990.  It was 
stated that the veteran wanted his beneficiary changed from 
his daughter - one of the appellees - to the appellant.  
Further, it was stated that the veteran and the appellant had 
been married since April 1986.

Also submitted were various statements from the appellant, 
one undated and the other dated in June 1992.  On the June 
1992 statement, the appellant reported that the veteran 
became ill with cancer in August 1990 and wanted to put his 
affairs in order.  However, he did not get around to doing 
anything about his insurance until December 1990 when they 
went to see the county service officer.  She further stated 
that the county service officer thought they should take the 
beneficiary designation home to read it over before signing.  
The appellant asserted that the veteran signed the 
beneficiary designation right away with a witness, and that 
it was returned to the county service officer on December 17, 
1990.  On the undated statement, the appellant provided 
additional details of the veteran's medical treatment for his 
cancer, and the various activities he did to put his affairs 
into order including the change of beneficiary for his NSLI 
policy.  She reiterated that the beneficiary designation had 
been given to them by the county service officer, that the 
veteran signed it once they returned home, and that it was 
given to the county service officer a couple of days later.

In an August 1992 decision, the Insurance Center found that 
the appellant was not entitled to the proceeds of the 
veteran's NSLI policy, and that these proceeds should go to 
the appellees.  Among other things, the Insurance Center 
stated that since the handwriting reports did not 
authenticate the signature on the December 1990 beneficiary 
designation, and as there were inconsistencies in the manner 
in which the beneficiary designation was allegedly enacted, 
it was determined that the appellant had not met the burden 
of proof in establishing that a change in beneficiary was in 
fact made by the veteran on December 14,1990.

The appellant appealed the August 1992 decision to the Board.

The evidence submitted in support of the appellant's appeal 
includes an affidavit from , dated in October 1992.  
 stated that she personally witnessed the veteran's 
signature to the beneficiary designation on December 14, 
1990.  Further, she stated that the veteran informed her at 
that time that he knew he was terminal and wanted to leave 
his government life insurance to his wife.  She also stated 
that the veteran was alert and lucid as to his surroundings 
and the people around him, and that he acted of his own free 
will when he affixed his signature to the form.

In a statement received from the appellant in November 1992, 
it was alleged that  made an inadvertent error on 
her February 1991 statement.  It was reported that she meant 
to state that she did not remember the circumstances 
surrounding the signing of the form, that it was signed at 
the veteran's house, that she was present with the veteran 
and the appellant, and that she did see the veteran sign the 
form.

In February 1993 a hearing was conducted before a hearing 
officer at the Denver VA Regional Office.  The hearing 
officer who conducted the hearing was not involved in the 
decision making process, but simply conducted the hearing.  A 
transcript of the hearing was placed in the records for 
review by the Insurance Center.  The appellant, , 
and G. Lathrop presented testimony at this hearing.  The 
appellees were not present.  A copy of the transcript of the 
hearing was sent to each of the appellees.  The transcript of 
the hearing reflects that the hearing officer stated at the 
hearing that the other parties involved in this case, i.e., 
the appellees, were also entitled to a hearing.   
testified that she witnessed the veteran sign the beneficiary 
designation, and that she thought the veteran was competent 
at the time he signed the form.  It was noted that one of the 
appellees - the veteran's daughter - had alleged that she 
talked to  on the telephone, and that  
reportedly stated that she did not remember witnessing the 
veteran's signature to the beneficiary designation.  At the 
hearing,  testified that she never had any such 
conversation with the veteran's daughter.  She testified that 
the only telephone conversations she had with the veteran's 
daughter was about the status of the veteran's health when he 
was alive.  On inquiry,  testified that the veteran 
did not appear to be physically incapacitated, nor did he 
have difficulty in exercising any of the normal functions of 
writing.  She testified that he was a bit slower in doing 
things at that point, but that she did not think this had a 
bearing on his writing.  G. Lathrop, the Adams County 
Veterans Service Officer, testified that both the veteran and 
the appellant were present in his office on December 14, 
1990, when he personally completed the insurance beneficiary 
change by typing in such information on the form; the veteran 
took the beneficiary change form to have it signed and 
witnessed.  He confirmed that the beneficiary designation was 
already signed when the veteran and the appellant returned it 
to his office a few days later.  The county service officer 
testified that he hand carried the completed and signed 
beneficiary form to the Colorado Veterans Affairs office, 
brought it back to his office, and mailed it to the Insurance 
Center on the very same day that he received it from the 
veteran.  He also testified that the veteran was competent at 
the time the beneficiary designation was executed.  The 
appellant testified that the veteran was not on any 
medications at that time, except aspirin to keep his blood 
thin.  She acknowledged that, for all intents and purposes, 
the veteran appeared completely capable of affixing his 
signature in the normal manner, although he may have been a 
little shaky at that time.  Additionally, the appellant 
testified that the veteran had informed her about the NSLI 
policy shortly after they were married in 1986.  It was noted 
that the appellant submitted additional examples of the 
veteran's handwriting at this personal hearing.

A Private Document Examination Report dated in September 1993 
was submitted in support of the appellant's claim.  This 
Report was issued by A. Bradley, with a copy of his resume 
which lists his work experience as having been a document 
examiner with a count sheriff's department from 1968 to 1993, 
and that he had worked as a private document examiner since 
1986 for various individuals and government agencies.  This 
Report shows that Mr. Bradley compared the signature on the 
beneficiary designation form to numerous examples of the 
veteran's handwriting, dating from 1979 to 1990.  Based on 
this comparison, Mr. Bradley opined that the signature on the 
beneficiary designation and the signatures on the examples he 
was given were written by the same person.  Moreover, Mr. 
Bradley noted that the veteran's signature on the beneficiary 
designation, as well as on several of the documents reviewed 
for comparison purposes, showed a lack of pen control 
resulting in hesitation and uncertain movements.  It was Mr. 
Bradley's opinion that these variations were natural 
variations influenced by the individual's physical condition.  

A new VA OIG Forensic Laboratory Report was subsequently 
issued by the Forensic Laboratory Director in August 1994.  
This Report noted that the signature on the December 1990 
beneficiary designation had been compared with numerous 
samples of the veteran's handwriting dating from November 
1948 to December 1990.  The Forensic Laboratory Director 
concluded that the veteran was not the author of the 
signature of his name that appeared on the beneficiary 
designation.  Moreover, the Forensic Laboratory Director 
stated that 

[t]he report issued by [A.] Bradley, 
Forensic Document Examiner, was reviewed 
[in] reference [to] his qualified opinion 
that [the veteran] was the author of his 
signature on [the beneficiary 
designation].  First he points out in his 
report that only copies were examined.  
The basis of the VA OIG forensic opinions 
are based upon an examination of 
originals and copies, and the opinions 
issued in this case are not qualified in 
any way.  Second, he points out that 
differences between the [veteran's] 
signatures on [the beneficiary 
designation] and the known writing was 
due to his physical condition.  It should 
be pointed out that exhibits Q-22 through 
Q-25 were all written during 1990, and 
are consist[e]nt with [the veteran's] 
signatures written over a period of 30 
years.  Based upon this it is the opinion 
of this examiner that the differences 
noted between [the veteran's] signature 
on [the beneficiary designation] and his 
known writing was not due to illness, but 
the fact that the questioned signature 
was not written by the veteran.

In a March 1995 Supplemental Statement of the Case, the 
Insurance Center confirmed and continued the decision that 
the appellees, and not the appellant, were entitled to the 
proceeds of the veteran's NSLI policy.  Among other things, 
the Insurance Center noted that the VA forensic document 
examiner was able to examine the actual document purporting 
to be the veteran's change of beneficiary, and concluded that 
the veteran did not produce the signature on the beneficiary 
designation.  Consequently, there was only the witnesses' 
statements to support the contention that the veteran 
intended to change his NSLI beneficiary from the appellees to 
the appellant.  The Insurance Center found that  
could not be considered a disinterested witness in that she 
was a friend of the appellant.  Further, the Insurance Center 
found that there were some inconsistencies in her 
recollection of the events surrounding the veteran's alleged 
signing of the beneficiary designation in December 1990.  
Specifically, her October 1992 affidavit and hearing 
testimony that she saw the veteran sign the beneficiary 
designation, and the February 1991 statement in which she 
reported that she did not remember if she saw the veteran 
sign the beneficiary designation.  Similarly, the county 
service officer's reliability as a witness was also found to 
be of concern because of the varying dates and explanations 
he had provided VA regarding the circumstances of the 
purported change.  With respect to the appellant, the 
Insurance Center found that as the beneficiary of the 1990 
change she could not be considered a disinterested witness.  
The Insurance Center also found that there was a question as 
to whether or not the appellant knew of the existence of the 
NSLI policy and who was the designated beneficiary prior to 
the veteran's death.  In support of this finding, the 
Insurance Center noted the contentions of the appellees, as 
well as the fact that when the appellant applied for VA 
dependency and indemnity compensation (DIC) she only listed 
the expected insurance proceeds from the veteran's policy 
from his place of employment.  The Insurance Center stated 
that if the appellant knew she was the beneficiary of the 
NSLI proceeds, why did she not include them on the 
application for DIC?  Furthermore, the Insurance Center noted 
that the appellees had raised questions about the veteran's 
mental ability to make a beneficiary change in his terminal 
condition, and had expressed concerns about his 
susceptibility to undue influence.  However, since there was 
no evidence to support this contention, the Insurance Center 
found that it must presume that the veteran was capable of 
making such a change.  Nevertheless, the Insurance Center 
found that the appellant had not proven that the veteran did 
by his signature designate her as beneficiary on December 14, 
1990.

When the case came before the Board in June 1997, it was 
noted that the veteran had executed several changes of the 
designation of beneficiary to his NSLI policy during his 
lifetime.  However, the critical question was whether the 
December 1990 beneficiary designation was a valid instrument.  
Thus, the Board noted the findings of both the OIG forensic 
reports, as well as the report submitted by A. Bradley.  The 
Board found that there appeared to be factual inaccuracies in 
the August 1994 VA OIG report in that the VA analyst 
indicated that Mr. Bradley only reviewed copies of the 
veteran's handwriting, while Mr. Bradley's report clearly 
indicated that he had reviewed originals as well as copies of 
the veteran's signature.  Accordingly, the Board remanded the 
case for the Insurance Center to obtain a new opinion from 
the VA OIG as to whether the veteran was the author of the 
signature that appeared on the beneficiary designation dated 
December 14, 1990.  

Following the Board's remand, a new VA OIG Forensic 
Laboratory Report was issued by the Forensic Laboratory 
Director in August 1997.  Once again, numerous documents 
containing the veteran's signature dating from November 1948 
to December 1990 were compared to the December 1990 
beneficiary designation.  After commenting on the specific 
shape of the questioned signature, the conclusion of the 
Forensic Laboratory Director was as follows:

The handwriting habits of [the veteran] 
were consistent over a period of twenty 
five years, the last signature of record 
was about two months before the 
questioned signature was dated.  The 
questioned signature contained letter 
formations, height of letters, connecting 
strokes, approach strokes, and terminal 
strokes which are not consistent with the 
handwriting habits of [the veteran].  
Based upon the above observations, there 
is not a bases for amending the 
laboratory results as reported previously 
that [the veteran was] not the author of 
the signature of that name appearing on 
[the beneficiary designation].  [Emphasis 
added.]

Also on file is a June 1998 statement from the Forensic 
Laboratory Director regarding the circumstances that the VA 
OIG reports were promulgated, and the qualifications of Mr. 
Bradley as a forensic document examiner.  He acknowledged 
that the person who issued the original report was his 
subordinate, but emphasized that their examinations of the 
beneficiary designation were independent of each other.  
Regarding Mr. Bradley's qualifications, it was noted that he 
listed his education under five general topics.  First, to 
the Forensic Laboratory Director's knowledge, the Institute 
of Applied Science in 1968 had only a correspondence course, 
and Mr. Bradley listed 300 hours for document and fingerprint 
training.  It was stated that fingerprint training would in 
no way qualify him to examine evidence in document cases.  
Second, it was noted that while Mr. Bradley listed training 
at the  FBI Instructor school, he did not list which subject 
was covered in this school, or how long the training was.  
Third, the Forensic Laboratory Director stated that he did 
not know the individual or credentials of the document 
examiner Mr. Bradley stated he was apprenticed to from 1968 
to 1969.  Fourth, with respect to the 1972 Secret Service 
School, the Forensic Laboratory Director stated that he had 
participated in the same school.  He stated that it was a two 
week training program which was designed for criminal 
investigators, but was a good general introduction to the 
field of forensic document examination.  Finally, it was 
stated that the 1972 FBI Fingerprint School could not be used 
to show expertise in the filed of forensic document 
examination since it was an entirely different field.  As an 
additional matter, the Forensic Laboratory Director listed 
his own training and background in the field of forensic 
document examination.  Moreover, he stated that he did not 
agree with Mr. Bradley's report for the reasons stated in the 
August 1997 report.  The Forensic Laboratory Director also 
stated that he had

examined hundreds of cases in which the 
state of health of the individual just 
before death was a critical issue.  In 
these cases I have observed that cancer 
of the brain does affect the handwriting 
habits of the individual, and in other 
cases there is little if any affect on 
the handwriting skills of the individual.  
Even when there is an affect on the 
handwriting skills in most cases it does 
not affect the basic handwriting habits 
of the individual.  In this case I have 
not observed any evidence that the 
handwriting habits of [the veteran] had a 
marked deterioration of his handwriting 
skills due to illness.

In July 1999 a hearing was conducted by the undersigned Board 
Member at the VA Regional Office in Denver, Colorado.  The 
appellant, A. Bradley, , and G. Lathrop were present 
and the hearing and presented testimony.   
reiterated that she witnessed the veteran sign the 
beneficiary designation in December 1990.  She also testified 
that she did not think she ever acknowledged that she did not 
remember witnessing the veteran's signature on the 
beneficiary designation.  Further, she testified that she was 
asked to be a witness to the signature because she was the 
veteran's neighbor, and she was the only person around.   
[redacted] further testified that she remembered participating in 
the 1993 hearing, and reiterated that she never informed the 
veteran's daughter that she did not remember witnessing the 
veteran sign the beneficiary designation.  She testified that 
she met both the veteran and the appellant when they moved 
into the neighborhood, and that she started going over their 
house on a daily basis to help out because she knew the 
veteran was sick.  Testimony was also provided by A. Bradley 
regarding the signature on the beneficiary designation.  Mr. 
Bradley testified that he had recently compared the signature 
on the beneficiary designation to the veteran's signature on 
the power of attorney he executed when he met with the county 
service officer on December 14, 1990.  In Mr. Bradley's 
opinion, these signatures were written by the same person.  
He testified that he was initially concerned about the fact 
that the two signatures were so very similar, which might 
indicate that one was a tracing of the other.  However, he 
testified that signatures written at the same time - which he 
referred to as sequential writing - were usually very 
similar.  Mr. Bradley also stated that the VA OIG had not 
compared the signature on the December 1990 beneficiary 
designation to the power of attorney document.  Additional 
testimony was given regarding Mr. Bradley's qualifications as 
a forensic document expert.  The county service officer 
testified that he had met with the veteran once before the 
meeting on December 14, 1990.  He testified that the veteran 
asked general questions at this initial meeting, including 
questions about his (the veteran's) survival benefit plan.  
He testified that he completed the change of beneficiary form 
on December 14, 1990, based upon information supplied by the 
veteran but did not have the veteran signed the form at that 
time because he was not sure that he could both prepare the 
form and sign it as witness in his capacity as a county 
service officer.  He testified that the form was returned to 
him within 2 to 3 days and that he hand carried it to the 
Colorado Division of Veterans Affairs office in downtown 
Denver before returning to his office where he made out the 
envelope and mailed it.  As to the Insurance Center's delay 
in receipt of the beneficiary designation, the county service 
officer hypothesized that it may have been due to the fact 
that the document was sent around the time of the Christmas 
holiday season.  He indicated that mail was often delayed at 
that time of year.  The appellant testified that the veteran 
signed the beneficiary designation approximately 30 to 45 
minutes after they left the meeting with county service 
officer on December 14, 1990.  She testified that the veteran 
personally returned the beneficiary designation to the county 
service officer the following Monday (December 17, 1990).  
Furthermore, the appellant testified that she watched the 
veteran personally sign the beneficiary designation, and that 
she personally watched  sign the same form as 
witness.  She testified that she had known  since 
1986, which is when she and the veteran moved into the same 
neighborhood.  The appellant testified that the veteran began 
to discuss changing his beneficiary to the appellant in 
August 1990, when he started his chemotherapy.  She 
maintained that the veteran initiated these changes on his 
own.  Moreover, she testified that these changes were not due 
to any dispute the veteran had with his children.  Rather, 
the veteran thought his children had lives and resources of 
their own, and the veteran wanted to make sure that the 
appellant (his spouse) was taken care of.  She stated that 
the veteran had no psychiatric disability, and that he was 
not incompetent when he made the change in beneficiary.  
Further, she testified that she did not list the NSLI 
proceeds when she applied for DIC because she informed that 
she did not have to list these proceeds since she did not 
know when she would receive them.  

Comments were submitted by the appellees regarding the July 
1999 personal hearing in December 1999.  They contended that 
's testimony was inaccurate in that the veteran's 
daughter never contacted .  Rather, it was the VA 
who contacted  with respect to the 1992 Field 
Examination.  The appellees also pointed to 's 
February 1991 statement as proof that her testimony was 
inconsistent.  They also asserted that the county service 
officer's testimony has been inconsistent throughout this 
case.  For example, it was asserted that when the Insurance 
Center initially contacted him in March 1991 he reported that 
he had actually seen the veteran sign the beneficiary 
designation, but then stated that the veteran took the form 
home and returned it already signed.  The appellees reported 
that they found it unlikely that the veteran would have taken 
all the trouble to leave the comfort of his home to get the 
beneficiary designation just to bring it home to be witnessed 
when there were plenty of people available on the premises to 
call upon.  Moreover, they asserted that if the veteran 
signed the power of attorney there, it did not follow that he 
would delay the other matter unless he genuinely did not want 
to change the policy.  Regarding the appellant's assertion 
that the veteran first talked about changing the NSLI 
beneficiary in August 1990, the appellees contended that if 
that were true then he would have done so at that time.  They 
further contended that the veteran knew he was terminally ill 
at that time, and indicated that he intended to take care of 
all his financial arrangements immediately.  Thus, they 
contended he would not have waited until December 1990 to 
change his NSLI beneficiary.  Additionally, the appellees 
indicated that the appellant discouraged the veteran having 
private relations with his children and grandchildren.  
Regarding the testimony of Mr. Bradley, the appellees 
asserted, in part, that he was a "hired gun," and that when 
expert witnesses are hired on behalf of a party it was their 
job to try and find a way to support their client's 
testimony.  They noted that fact that Mr. Bradley testified 
at the hearing that he had only compared the signature on the 
beneficiary designation to the signature on the power of 
attorney on the day of the hearing.  While the appellees 
stated that Mr. Bradley was probably a credible witness, they 
contended that the fact that he was willing to testify that 
he was sure that two signatures were signed by the same 
person, after a brief, up-to-the-light study was 
questionable, even with his expertise.  Finally, the 
appellees contended that the handwriting analyses conducted 
by the VA OIG were the only objective evidence in the instant 
case.  Since these reports determined that the veteran did 
not sign the December 1990 beneficiary designation, they 
asserted that the Insurance Center's decision should be 
upheld.  

It is noted that various other statements are on file from 
both the appellees and the appellant regarding this case.  
Although not specifically referenced, the Board notes that 
all of these statements have been reviewed and taken into 
consideration in the instant case.


Legal Criteria.  An NSLI policy is a contract between the 
veteran and the United States government.  See 38 U.S.C.A. § 
1917; Wolfe v. Gober, 11 Vet. App. 1, 2 (1997).  As the 
insurer, the United States promises to pay the proceeds of 
the NSLI policy to whomever the veteran designates as the 
beneficiary or beneficiaries of the policy proceeds.  "It is 
well settled that '[p]olicies of [NSLI] are contracts of the 
United States and possess the same legal incidence as other 
Government contracts. The terms are to be construed by 
Federal and not by State law."  Wolfe, 11 Vet. App. at 2 
(quoting Dyke v. Dyke, 122 F. Supp. 529, 535 (E.D. Tenn. N.D. 
1954)).

The statutory provision permitting insured veterans to change 
their NSLI beneficiary is 38 U.S.C.A. § 1917(a), which 
provides:  "The insured shall have the right to designate the 
beneficiary or beneficiaries . . . and shall, subject to 
regulations, at all times have the right to change the 
beneficiary or beneficiaries of such insurance without the 
consent of such beneficiary or beneficiaries."  Pursuant to 
the explicit grant of authority contained in section 1917(a), 
VA's implementing regulation, 38 C.F.R. § 8.22, requires:  "A 
change of beneficiary or optional settlement to be effective 
must be made by notice in writing signed by the insured and 
forwarded to the Department of Veterans Affairs by the 
insured or designated agent, and must contain sufficient 
information to identify the insured."  (Emphasis added.)

Thus, the federal statute governing NSLI policies gives the 
veteran the right to change the beneficiary of an NSLI policy 
at any time, with or without the knowledge or consent of any 
present or prior beneficiaries.  See Wissner v. Wissner, 338 
U.S. 655, 658 (1950); Young v. Derwinski, 2 Vet. App. 59 
(1992).

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  Testamentary capacity 
is that degree of mental capacity necessary to enable a 
person to perform a testamentary act.  38 C.F.R. § 3.355 
(1999).

There is a general, but rebuttable presumption that every 
testator possesses testamentary capacity.  38 C.F.R. § 3.355.  
The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. States, 217 F. Supp. 220 
(N.D. Tex. 1963).  To rebut this presumption of testamentary 
capacity established by section 3.355(c), the contestant must 
show a lack of testamentary capacity by a preponderance of 
the evidence.  Elias v. Brown, 10 Vet. App. 259 (1997).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes in the place thereof, 
the will of another.  Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) the existence 
and exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  Lyle v. 
Bentley, 406 F. 2d 325 (5th Cir. 1969).

In Fagan v. West, 13 Vet. App. 48 (1999), the United States 
Court of Appeals for Veterans Claims (Court) summarized its 
NSLI case law as well as NSLI case law from other Federal 
Courts.  The Court stated that the following test can be 
drawn from those cases.

First, a person seeking to show that the 
NSLI insured veteran had effected a 
beneficiary change [hereinafter "the 
claimant"] may prevail by proving that 
the insured veteran complied with the 
regulations in filing a valid change of 
beneficiary with VA.  [Citations 
omitted.]  Second, if this cannot be 
shown, then, in order to prevail, the 
claimant must prove by clear and 
convincing evidence that the insured 
veteran intended that the claimant should 
be the beneficiary and also prove that 
the insured veteran took an overt action 
reasonably designed to effectuate that 
intent.  [Citations omitted.]  Third, if 
the insured veteran's intent cannot be 
proven by clear and convincing evidence, 
then the claimant must prove the insured 
veteran's intent by a preponderance of 
the evidence and must also prove that the 
insured veteran did everything reasonably 
necessary, or at least everything he or 
she subjectively and reasonably believed 
was necessary, to effectuate his 
intention.  [Citations omitted.]

Fagan, 13 Vet. App. at 57.


Analysis.  As set forth above, 38 C.F.R. § 8.22 unambiguously 
states that an effective change of beneficiary must be in 
writing and "signed by the insured."  In the instant case, 
there is a dispute as to whether the veteran actually signed 
the December 14, 1990, beneficiary designation which 
designated the appellant as the beneficiary of the NSLI 
proceeds.  The Board notes that if the evidence supports the 
conclusion that the signature on the beneficiary designation 
was not authored by the veteran, then fraud has been 
committed.  As such, it would cast doubt upon the credibility 
of the other evidence supporting the finding that the veteran 
wanted the appellant to be the beneficiary for his NSLI 
policy.

Initially, the Board notes that neither the appellant nor the 
appellees are disinterested parties in the outcome of the 
instant case.  Accordingly, the Board must look toward the 
objective evidence submitted in support of their respective 
contentions as to who is entitled to the proceeds of the 
veteran's NSLI policy.

Regarding the signature of the veteran on the beneficiary 
designation purportedly signed on December 14, 1990, 
handwriting analysis reports conducted by the VA OIG have 
concluded that the signature on the December 1990 beneficiary 
designation was not written by the veteran.  Conversely, A. 
Bradley, a private forensic document examiner has concluded 
that the veteran did sign the December 1990 beneficiary 
designation, and attributed the differences from previous 
signatures of the veteran to his ill health.  The Board finds 
that the evidence on file shows that the individuals who 
conducted the handwriting analysis for VA OIG, as well as Mr. 
Bradley, are qualified to render competent opinions regarding 
handwriting analysis.

With respect to the comments submitted by the VA Forensic 
Laboratory Director regarding Mr. Bradley's background, the 
Board finds that nothing was alleged which shows that Mr. 
Bradley is not qualified to issue an expert opinion on 
handwriting analysis.  Regardless of Mr. Bradley's 
educational background, there is nothing to refute the claim 
that he has served as a forensic document examiner since 
1968, including work for various law enforcement agencies.  
Similarly, the Board is of the opinion that the evidence does 
not support a finding that Mr. Bradley is biased in the 
instant case.  In regard to the comments submitted by the 
appellees in December 1999, the Board finds that the fact 
that Mr. Bradley was retained by the appellant does not, in 
and of itself, disqualify his expert opinion as to 
handwriting analysis.  While Mr. Bradley indicated that he 
first compared the signature on the December 1990 beneficiary 
designation to the December 1990 power of attorney, he did 
not specify the exact amount of time he spent examining both 
documents.  More importantly, it is noted that Mr. Bradley, 
who is presumed to be an expert as to handwriting analysis, 
has conducted a comparison examination of the veteran's 
signature when he issued his report in September 1993.  
Therefore, given his familiarity with the instant case, the 
Board finds, absent objective evidence to the contrary, that 
Mr. Bradley had sufficient time to make a comparison between 
the two documents signed on December 14, 1990, and issue an 
objective opinion.

The record reflects that Mr. Bradley compared a document 
signed by the veteran on December 14, 1990, to the change of 
beneficiary signed on that same date.  Mr. Bradley had the 
originals of both documents for comparison.  Mr. Bradley, 
under oath, offered his unequivocal opinion that both 
documents were signed by the same person.  Inasmuch as the 
veteran is known to have signed the power of attorney form on 
December 14, 1990, a comparison of the signature on the 
December 14, 1990, change of beneficiary form to this known 
sample of the veteran's signature would seem to given any 
opinion based upon comparison of these two documents much 
greater probative value than an opinion based upon comparison 
of the signature on December 14, 1990, change of beneficiary 
form to any document signed by the veteran at a more remote 
time, particularly in view of the veteran's declining health.  
The Board finds that the handwriting analysis evidence is in 
relative equipoise or tends to support the appellant's claim.  
However, inasmuch as the handwriting analysis evidence is not 
conclusive, the Board must look to see what other objective 
evidence is on file to determine whether or not the veteran 
intended to make the appellant the beneficiary of his NSLI 
policy.

The appellant, , and the county service officer have 
presented testimony in support of the claim that the veteran 
wanted to make the appellant the beneficiary of his NSLI 
policy and that he did in fact sign a change of beneficiary 
form in favor of the appellant on December 14, 1990.  As a 
general matter, in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration.  See Espiritu, supra; Layno v. 
Brown, 6 Vet. App. 465 (1994).  A witness must have personal 
knowledge in order to be competent to testify to a matter.  
Competent testimony is thus limited to that which the witness 
has actually observed, i.e., to that which is within the 
realm of his personal knowledge as distinguished from 
opinions or conclusions drawn from such facts.  The Court has 
held that VA cannot ignore an appellant's testimony simply 
because the appellant is an interested party.  VA must 
account for and explain its reasons for rejecting sworn 
testimony.  See Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  Accordingly, the Board finds that the appellant,  
[redacted], and the county service officer have all provided 
competent testimony regarding the veteran's change of 
beneficiary in December 1990.

As noted above, the Insurance Center determined that the 
evidence presented by these witnesses was not entitled to 
probative weight due to various inconsistencies in their 
respective statements over the years and evidence that the 
veteran was not the author of the signature on the December 
14, 1990, beneficiary designation.  The Board has found that 
the evidence regarding the authenticity of the veteran's 
signature on the December 1990 change of beneficiary is at 
least in equipoise, if not in favor of the appellant.  
Consequently, the Board finds that to reject the testimony 
provided by these witnesses there must be evidence to support 
a conclusion that these individuals had and/or are willing to 
engage in fraud.  For the reasons stated below, the Board 
finds that any inconsistencies do not support a finding that 
any of them has or would engage in fraudulent activities on 
the issue of whether or not the veteran intended to make the 
appellant the beneficiary of his NSLI policy.

The Insurance Center determined that  was not a 
disinterested witness as she was a friend of the appellant.  
However, the Board finds that this, in and of itself, does 
not provide a sufficient basis to doubt the credibility of 
her testimony.  For one thing, the evidence indicates that 
she was also a friend of the deceased veteran, and, as such, 
would presumably want to ensure that his wishes regarding the 
disposition of his NSLI policy proceeds was enforced.  
Additionally, it has not been shown that  would 
receive any benefit from engaging in fraud.  With respect to 
's February 1991 statement, the Board notes that 
this document is formatted as number answers to questions 
contained on separate correspondence issued by the Insurance 
Center.  As such, it is entirely plausible that she may have 
made a mistake as to the wording of her responses.  
Furthermore, it seems unlikely that she would state that she 
remembered who was present when the veteran signed the 
beneficiary designation, where it was signed, and that he 
appeared competent when he signed the beneficiary designation 
and not remember whether she actually saw the veteran sign 
the form.  Moreover, in her hearing testimony and statements 
that have been fully written out,  has stated that 
she did witness the veteran sign the beneficiary designation, 
and that he expressed his desire to make the appellant the 
beneficiary of his NSLI policy.  The Board notes that  
[redacted] has consistently reported this same basic story over a 
period of several years.

With respect to the purported phone call from one of the 
appellees in which  allegedly stated that she did 
not remember seeing the veteran sign the beneficiary 
designation, both  and the appellees have maintained 
that no such call ever occurred.

Turning to the testimony of the county service officer, he 
has also consistently provided the same basic account over 
the years; specifically, that the veteran expressed his 
desire to make the appellant the beneficiary of his NSLI 
policy; that he provided the veteran with the beneficiary 
designation to sign; and that the veteran returned the signed 
form a few days later.  Granted, the county service officer 
has provided inconsistent dates as to when the beneficiary 
designation was returned to his office.  However, the Board 
finds that the exact date this form was returned is 
immaterial.  The simple fact is that the county service 
officer has acknowledged that the beneficiary designation was 
not signed in his presence, and that it was returned a few 
days later.  As to the appellees' contention that the county 
service officer informed one of them that he could not 
remember the exact circumstances in which he received the 
beneficiary designation, the Board has already determined 
that neither the appellant nor the appellees are 
disinterested parties in the instant case.  Consequently, in 
the absence of supporting evidence for this allegation, the 
Board is of the opinion that it is insufficient to cast doubt 
on the credibility of the county service officer's testimony.

The Board also notes that it is significant that the 
individual who promulgated the July 1992 Field Examination 
Report found both  and the county service officer to 
be sincere in their respective accounts of the beneficiary 
designation.  It is noted that the individual who conducted 
this investigation was informed that there was a question as 
to the validity of the purported designation, and was 
presumably trained to make an objective determination as to 
the validity of witness testimony.  Consequently, the Board 
finds that this Report provides significant support that the 
accounts of  and the county service officer are 
valid, and outweighs the minor inconsistencies noted above.

The Board notes that it has been alleged that the appellant 
did not know of the NSLI policy until after the veteran's 
death.  In support of this conclusion, the Insurance Center 
noted that the appellant did not list the proceeds of this 
policy when she applied for DIC benefits.  However, the 
appellant has provided a rational explanation as to why she 
did not list these proceeds.  While the appellant is not a 
disinterested party in the instant case, the Board notes that 
no objective evidence has been presented which refutes the 
validity of this explanation.

The Board also notes that various allegations have been 
raised, in part by the appellees, regarding the circumstances 
and timing of the purported change in the veteran's NSLI 
beneficiary on December 14, 1990.  There are additional 
allegations to the effect that the veteran lacked 
testamentary capacity at the time of the purported December 
14, 1990, change, and/or he was subject to undue influence.  
Further, the Board acknowledges that it is somewhat 
suspicious that the beneficiary designation which was 
purportedly signed on December 14, 1990, was not received by 
the Insurance Center until January 30, 1991, which was 
several weeks after the veteran's death.  However, the Board 
notes that there are possible rational explanations for all 
of these occurrences.  The simple fact is that no objective 
evidence has been presented to support the allegations that 
the veteran did not want the appellant to receive the 
proceeds of his NSLI policy.  Without such evidence, the 
Board is of the opinion that mere speculation as to the 
reasons for these somewhat suspicious circumstances are not 
enough to invalidate the December 1990 beneficiary 
designation.  

The appellant, , and G. Lathrop, appeared before the 
undersigned Board Member and presented their personal 
testimony.  At the conclusion of the hearing, after seeing 
the witnesses and hearing their personal testimony, the Board 
Member stated that the testimony of each witness was found to 
be entirely credible, that is plausible or capable of being 
believed.  This finding was based in large part upon the 
demeanor of each witness.

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  An expressed recognition of the 
difficulties of remembering specific dates or events that 
happened long ago is also pertinent.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  

After careful consideration of the entire record, the Board 
has concluded that each of the witnesses who testified in 
July 1999 before the undersigned Board Member presented 
competent testimony which is entirely credible.  
Additionally, the Board finds that the testimony of  
and G Lathrop is not only entirely credible, but also that it 
is entitled to greater weight than any other evidence of 
record.

For the reasons stated above, the Board has determined that 
the testimony of [redacted] and the county service officer 
establish that the veteran expressed his desire to make the 
appellant the beneficiary of his NSLI policy, that he 
executed the December 14, 1990, beneficiary designation, and 
that he had done everything reasonably within his power to 
effectuate his intent.  Thus, the Board finds the insured 
veteran complied with the regulations in filing a valid 
change of beneficiary with VA.  Accordingly, the appellant, 
and not the appellees, is entitled to the proceeds of the 
veteran's NSLI policy.


ORDER

The appellant is entitled to the proceeds of the veteran's 
NSLI policy, [redacted].

The appellees are not entitled to the proceeds of the 
veteran's NSLI policy.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

